DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-13 should be revised to include line indentations which separate structural elements, in accordance with 37 CFR 1.75(i).
Claim 2 is objected to because of the following informalities:  
Line 1, “circuit)” should be –circuit—
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
claim 1, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 12, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-8, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over De Potter (US 20180024575 A1) in view of Bernard (WO 2015197946 A1) in further view of Frenal (US 20170254420 A1) and Denis (US 20080308181 A1).
Regarding Claim 1:
	De Potter teaches a fluid delivery device that has:
A device (2, 8, and 330, Figure 8) for supplying pressurized fluid (Paragraph [0049]), in particular pressurized gas (Paragraph [0048]), comprising 
a first valve (330, Figure 8) accommodating an internal fluid circuit (Figure 8, the first valve has a fluid circuit), 
the device (2, 8, and 330, Figure 8) comprising 5a second valve (2 and 8, Figure 8) comprising an internal circuit (3 and 13, Figure 8), 
the second valve (2 and 8, Figure 8) forming a separate physical entity (Paragraph [0054]) from the first valve (330, Figure 8), 

 the internal circuits (Figure 8, the first valve has an internal circuit and the second valve has a fluid circuit) comprising a set of control valves (4, 6, and 60, Figure 8) for allowing or preventing the flow (Paragraphs [0050], [0054], and [0057]) of the fluid towards 10an outlet (15, Figure 8) of the device (2, 8, and 330, Figure 8) when the second valve (2 and 8, Figure 8) is coupled to the first valve (330, Figure 8) via the quick-connection system (Paragraph [0077]), 
the device (2, 8, and 330, Figure 8) comprising at least one manually actuable movable control member (7, Figure 8, the actuating means is the control member) for controlling the set of control valves (Paragraphs [0052] and [0054]), and 
the quick-connection system (Paragraph [0077]) comprising a connection piece (100, Figure 8) for connecting the second valve (2 and 8, Figure 8) to the first valve (330, Figure 8). 
	De Potter does not disclose:
The first valve and the second valve comprising respective coupling members that form a male/female quick-connection system for removably connecting the second valve to the first valve,
the control member being movable between a first, rest position, in which the flow of fluid towards the outlet is prevented, and a second, active position, in which the flow of fluid towards the outlet 15is allowed, 
the connection piece being movable between a first position, in which the quick connection between the second valve and the first valve has not been established, and 
a second position, in which the quick connection between the second valve and the first valve has been established, 

	Bernard teaches a device and method for providing pressurized fluid that has:
The first valve (3, Figure 1) and the second valve (5, Figure 1) comprising respective coupling members (6 and 7, Figure 1) that form a male/female quick-connection system for removably connecting the second valve to the first valve (Paragraphs [0039-0040]).
It would have been obvious to a persona having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter to include the first valve and the second valve comprising respective coupling members that form a male/female quick-connection system for removably connecting the second valve to the first valve as taught by Bernard with the motivation to connect the valves together and to have the valves not disconnect by a locking system. 
	De Potter and Bernard do not teach:
The control member being movable between a first, rest position, in which the flow of fluid towards the outlet is prevented, and a second, active position, in which the flow of fluid towards the outlet 15is allowed, 

a second position, in which the quick connection between the second valve and the first valve has been established, 
wherein, in the 20first position, the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and in that, in the second position, the connection piece does not block the control member in the first, rest position so as to allow movement towards the second, active position, and in that, in the second, active position, the control member blocks the connection piece in the 25second position, so as to prevent the second valve and the first valve from being separated, and in that, in the first, rest position, the control member does not block the connection piece in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated.
	Frenal teaches a tap for pressurized fluid that has:
The control member (7, Figure 2) being movable between a first, rest position, in which the flow of fluid towards the outlet (5, Figure 2) is prevented (Paragraph [0034]), and a second, active position, in which the flow of fluid towards the outlet 15is allowed (Paragraph [0034]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter and Bernard to include the control member being movable between a first, rest position, in which the flow of fluid towards the outlet is prevented, and a second, active position, in which the flow of fluid towards the outlet 15is allowed as taught by Frenal with the motivation to control the flow rate value within the valve. 
	De Potter, Bernard, and Frenal do not teach:

a second position, in which the quick connection between the second valve and the first valve has been established, 
wherein, in the 20first position, the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and in that, in the second position, the connection piece does not block the control member in the first, rest position so as to allow movement towards the second, active position, and in that, in the second, active position, the control member blocks the connection piece in the 25second position, so as to prevent the second valve and the first valve from being separated, and in that, in the first, rest position, the control member does not block the connection piece in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated.
	Denis teaches a fluid filling or extraction control device that has:
The connection piece (54, Figure 6) being movable between a first position (Figure 6, the connection piece is in the first position), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has not been established, and 
a second position (Figure 5, the connection piece is in the second positon), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has been established, 
wherein, in the 20first position, the connection piece (54, Figure 8) blocks the control member (250 and 350, Figure 8, the on knob and off knob are the control member) in the first, rest position so as to prevent movement (Paragraphs [0091-0095]) towards the second, active 
in the second, active position, the control member blocks the connection piece (54, Figure 8) in the 25second position, so as to prevent the second valve (150, Figure 4) and the first valve (75, Figure 4) from being separated (Paragraphs [0083] and  [0089-0090]), and in that, in the first, rest position, the control member (250 and 350, Figure 8) does not block the connection piece (54, Figure 8) in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated (Paragraphs [0091-0095]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include a connection piece moves between a first and second position as well as the control member blocking and unblocking the connection piece as taught by Denis with the motivation to remove or attach the second valve when gas is not being released from the pressurized container.
	
	Regarding Claim 2:
	De Potter discloses:
Wherein the internal circuit (Figure 8, the first valve has an internal circuit) of the first valve (330, Figure 8) extends between a first, upstream end configured to be in communication with a source of pressurized fluid (140, Figure 8) and a downstream end (Figure 8, the downstream end is the end that connects with the second valve),
the internal circuit of the first valve (330, Figure 8) comprising a check valve (4, Figure 8) for opening or closing the internal circuit (Paragraph [0054]), 

the second valve (2 and 8, Figure 8) comprising a movable member (60, Figure 8) for actuating the check valve (4, Figure 8) of the first valve (330, Figure 8) in 5order to open or close the latter, the movement of said movable actuating member (Paragraph [0054]) being controlled by the control member (7, Figure 8).
	De Potter, Frenal, and Denis do not teach:
The internal circuit of the first valve comprising an isolation valve for opening or closing the internal circuit, and
the second valve comprising a movable member for actuating the isolation valve of the first valve in 5order to open or close the latter.
	Bernard teaches:
The internal circuit (13, Figure 1) of the first valve (3, Figure 1) comprising an isolation valve (4, Figure 1) for opening or closing the internal circuit (13, Figure 1), and
the second valve (5, Figure 1) comprising a movable member for actuating the isolation valve of the first valve (3, Figure 1) in 5order to open or close the latter (Paragraph [0027]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Denis, and Frenal to include the internal circuit of the first valve comprising an isolation valve for opening or closing the 
	
	Regarding Claim 3:
The above-discussed combination of De Potter, Bernard, Frenal, and Denis accounts for this subject matter where Bernard teaches wherein the first valve (3, Figure 1) comprises a cylindrical end extending along a longitudinal axis (A) (See Annotated Figure 1 below), the quick-connection system (6 and 7, Figure 1) comprising 10at least one groove or rib formed on the cylindrical end (Figure 1, there is a groove formed on the cylindrical end) of the first valve (3, Figure 1) and a system of coupling balls or claws (Figure 1, the second valve (5) has a coupling ball or claw (6)) that is secured to the second valve (5, Figure 1) and cooperates with the at least one groove or rib formed on the cylindrical end of the first valve (Paragraphs [0039-0040]).
Bernard, Figure 1
(Annotated by Examiner)

    PNG
    media_image1.png
    529
    793
    media_image1.png
    Greyscale

Regarding Claim 4:
De Potter discloses:
Coupling members, a quick-connection system, and a connection piece (Paragraph [0077]).
	De Potter, Bernard, and Frenal do not teach:
A member for 15locking/unlocking the mechanical connection of the coupling members of the quick- connection system, 
the locking/unlocking member being movable relative to the second valve between a first, locking position and a second, unlocking position, wherein in the first, locking position, when the two valves are coupled, the locking/unlocking member prevents the separation of the second valve from the first 20valve, and in the second, unlocking position, when the two valves are coupled, the locking/unlocking member allows the separation of the second valve from the first valve, and 
said locking/unlocking member constituting the connection piece configured to ensure or prevent the blocking of the control member.
	Denis teaches:
A member (54, Figure 8) for 15locking/unlocking the mechanical connection of the coupling members of the quick- connection system (Paragraph [0073]), 
the locking/unlocking member (54, Figure 8) being movable relative to the second valve (150, Figure 8) between a first, locking position and a second, unlocking position, wherein in the first, locking position, when the two valves are coupled, the locking/unlocking member prevents the separation (Paragraphs [0083] and [0089-0090]) of the second valve (150, Figure 8) from the first 20valve (75, Figure 8), and in the second, unlocking position, when the two valves are coupled, 
said locking/unlocking member constituting the connection piece (54, Figure 8, the connection shutter is the locking/unlocking member and the connection piece) configured to ensure or prevent the blocking of the control member (250 and 350, Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include a locking/unlocking member constituting the connection piece that has a locking position and an unlocking positon for the two valves to allow or not allow separation as taught by Denis with the motivation to connect to disconnect the outlet coupling. 

Regarding Claim 6:
The above-discussed combination of De Potter, Bernard, Frenal, and Denis accounts for this subject matter where De Potter discloses wherein the control member (7, Figure 8) comprises a pivotable lever and/or a button that is movable in translation and/or a rotary 30handwheel (Paragraph [0053], the control member can be a pivotable lever or a rotating wheel or a button).

Regarding Claim 7:
De Potter discloses:
A control member (7, Figure 8).
	De Potter, Bernard, and Frenal do not teach:
Wherein the blocking of the control member by the connection piece is mechanical and/or magnetic and/or pneumatic blocking that is direct or via an intermediate piece.
Denis teaches:
Wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking (Paragraphs [0091-0095]) that is via an intermediate piece (55, Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include the blocking of the control member by the connection piece is mechanical blocking that is via an intermediate piece as taught by Denis with the motivation to connect to disconnect the outlet coupling and to stop dispensing. 

Regarding Claim 8:
De Potter discloses:
A control member (7, Figure 8).
	De Potter, Bernard, and Frenal do not teach:
Wherein the blocking of the control member by the connection piece is mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end 5stop for the control member depending on the position of the connection piece.
	Denis teaches:
Wherein the blocking of the control member (250 and 350, Figure 8) by the connection piece (54, Figure 8) is mechanical blocking brought about by an intermediate piece (55, Figure 8) of the device (75 and 150, Figure 8) that cooperates on one side with a portion of the control member (Figure 8, the intermediate piece (55) is connected with a portion of the control 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include wherein  the blocking of the control member by the connection piece is mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end 5stop for the control member depending on the position of the connection piece as taught by Denis with the motivation to turn the device on and off depending on the state of the connection piece and the control members. 

Regarding Claim 12:
De Potter discloses:
A connection piece (100, Figure 8) and a control member (7, Figure 8).
	De Potter, Bernard, and Frenal do not teach:
Wherein the blocking of the connection piece by the control member is mechanical and/or magnetic and/or pneumatic blocking that is direct or via an intermediate piece such as a retractable end stop.
Denis teaches:
Wherein the blocking of the connection piece (54, Figure 8) by the control member (250 and 350, Figure 8) is mechanical blocking that is via an intermediate piece (521 and 55, Figure 8) such as a retractable end stop.


Regarding Claim 13:
De Potter discloses:
Coupling members, a quick-connection system, and a connection piece (Paragraph [0077]).
	De Potter, Bernard, and Frenal do not teach:
Wherein the blocking of the connection piece 25by the control member is mechanical blocking brought about by an intermediate piece of the device that cooperates on one side with a portion of the control member and on the other side with the connection piece, so as to form or not to form a mechanical end stop for the connection piece depending on the position of the control member.
	Denis teaches:
Wherein the blocking of the connection piece (54, Figure 8) 25by the control member (250 and 350, Figure 8) is mechanical blocking brought about by an intermediate piece (55, Figure 8) of the device (75 and 150, Figure 8) that cooperates on one side with a portion of the control member (250 and 350, Figure 8) and on the other side with the connection piece (54, Figure 8), so as to form or not to form a mechanical end stop for the connection piece depending on the position of the control member (Paragraphs [0091-0095]).
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over De Potter in view of Bernard in further view of Frenal, Denis, and Frenal 2 (WO 2016139405 A1).
Regarding Claim 5:
De Potter discloses:
	A Second valve (2 and 8, Figure 8).
De Potter, Fernal, Denis, and Bernard do not teach:
Wherein the locking/unlocking member is mounted on the second valve so as to be movable in translation and/or rotation.
	Frenal 2 teaches a device for supplying pressurized fluid that has:
Wherein the locking/unlocking member (10, Figure 2) is mounted on the second valve (6, Figure 2) so as to be movable in translation (Paragraph [0045]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Frenal, Denis, and Bernard to include wherein the locking/unlocking member is mounted on the second valve so as to be . 

Allowable Subject Matter
Claims 9-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and once a terminal disclaimer is filed to overcome the Obvious double patenting rejection. However, if the claims where rewritten into the independent claim 1, further search and considerations will be undertaken to ensure the claims are in conditions for allowance if the double patenting is overcome. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10859210 in view of Denis. 
U.S. Patent No. 10859210 in claim 1 discloses:
A device for supplying a pressurized fluid, a first valve accommodating an internal fluid circuit, the second valve forming a separate physical entity from the first valve, the first and second valve comprising respective male/female quick-connection system for removably connecting the second valve to the first valve, the internal circuit comprising a set of control valves for allowing or preventing flow of fluid towards an outlet of a device, the device comprising at least one manually actuable moveable control member for controlling the set of 
	U.S. Patent No. 10859210 does not disclose:
The quick-connection system comprising a connection piece for connecting the second valve to the first valve, 
the connection piece being movable between a first position, in which the quick connection between the second valve and the first valve has not been established, and 
a second position, in which the quick connection between the second valve and the first valve has been established, 
wherein, in the 20first position, the connection piece blocks the control member in the first, rest position so as to prevent movement towards the second, active position, and in that, in the second position, the connection piece does not block the control member in the first, rest position so as to allow movement towards the second, active position, and in that, in the second, active position, the control member blocks the connection piece in the 25second position, so as to prevent the second valve and the first valve from being separated, and in that, in the first, rest position, the control member does not block the connection piece in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated.
Denis teaches a fluid filling or extraction control device that has:
The quick-connection system (Paragraphs [0073] and [0080]) comprising a connection piece (54, Figure 8) for connecting the second valve (150, Figure 8) to the first valve (75, Figure 8), 
the connection piece (54, Figure 6) being movable between a first position (Figure 6, the connection piece is in the first position), in which the quick connection (Paragraph [0073]) 
a second position (Figure 5, the connection piece is in the second positon), in which the quick connection (Paragraph [0073]) between the second valve (150, Figure 4) and the first valve (75, Figure 4) has been established, 
wherein, in the 20first position, the connection piece (54, Figure 8) blocks the control member (250 and 350, Figure 8, the on knob and off knob are the control member) in the first, rest position so as to prevent movement (Paragraphs [0091-0095]) towards the second, active position, and in that, in the second position, the connection piece does not block the control member (250 and 350, Figure 8) in the first, rest position so as to allow movement towards the second, active position (Paragraphs [0082-0083]), and in that, 
in the second, active position, the control member blocks the connection piece (54, Figure 8) in the 25second position, so as to prevent the second valve (150, Figure 4) and the first valve (75, Figure 4) from being separated (Paragraphs [0083] and  [0089-0090]), and in that, in the first, rest position, the control member (250 and 350, Figure 8) does not block the connection piece (54, Figure 8) in the second position, so as to allow movement towards the first position and thus allow the second valve and the first valve to be separated (Paragraphs [0091-0095]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include a quick-connection system comprising a connection piece, the connection piece moves between a first and second position as well as the control member blocking and unblocking the connection piece as taught by Denis with the motivation to remove or attach the second valve when gas is not being released from the pressurized container.

Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10859210 in view of Denis.
U.S. Patent No. 10859210 in claim 1 discloses:
A device for supplying a pressurized fluid, a first valve accommodating an internal fluid circuit, the second valve forming a separate physical entity from the first valve, the first and second valve comprising respective male/female quick-connection system for removably connecting the second valve to the first valve, the internal circuit comprising a set of control valves for allowing or preventing flow of fluid towards an outlet of a device, the device comprising at least one manually actuable moveable control member for controlling the set of control valves, the control member being movable between a first, rest position preventing fluid to the outlet, a second, active position allowing fluid toward the outlet,  a locking positon preventing the separation of the second valve from the first valve, an unlocking position allowing the separation of the first and second valve, and the prevent the blocking of the control member. 
	U.S. Patent No. 10859210 does not disclose:
A member for 15locking/unlocking the mechanical connection of the coupling members of the quick- connection system, 
the locking/unlocking member being movable relative to the second valve between a first, locking position and a second, unlocking position, wherein in the first, locking position, when the two valves are coupled, the locking/unlocking member prevents the separation of the second valve from the first 20valve, and in the second, unlocking position, when the two valves are coupled, the locking/unlocking member allows the separation of the second valve from the first valve, and 

Denis teaches a fluid filling or extraction control device that has:
A member (54, Figure 8) for 15locking/unlocking the mechanical connection of the coupling members of the quick- connection system (Paragraph [0073]), 
the locking/unlocking member (54, Figure 8) being movable relative to the second valve (150, Figure 8) between a first, locking position and a second, unlocking position, wherein in the first, locking position, when the two valves are coupled, the locking/unlocking member prevents the separation (Paragraphs [0083] and [0089-0090]) of the second valve (150, Figure 8) from the first 20valve (75, Figure 8), and in the second, unlocking position, when the two valves are coupled, the locking/unlocking member allows the separation (Paragraphs [0091-0095]) of the second valve (150, Figure 8) from the first valve (75, Figure 8), and 
said locking/unlocking member constituting the connection piece (54, Figure 8, the connection shutter is the locking/unlocking member and the connection piece) configured to ensure or prevent the blocking of the control member (250 and 350, Figure 8).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify De Potter, Bernard, and Frenal to include a locking/unlocking member constituting the connection piece that has a locking position and an unlocking positon for the two valves to allow or not allow separation as taught by Denis with the motivation to connect to disconnect the outlet coupling.

Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10859210. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10859210. 
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10859210. 
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10859210. Although the claims at issue are not identical, they are not patentably distinct from each other because the locking/unlocking member can be considered as the connection piece as it connects and functions the same.
Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10859210.
Claim 10 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10859210.
Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10859210. 
Claim 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10859210. Although the claims at issue are not identical, they are not patentably distinct from each other because the locking/unlocking member can be considered as the connection piece as it connects and functions the same.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Ondo (US 20180087671 A1) teaches a valve for pressurized fluid that has a control member, an internal circuit, an outlet, and the control member controls the internal circuit. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373.  The examiner can normally be reached on Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753